TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

═══════════════════
NO. 03-04-00641-CV
═══════════════════


CitiBank (South Dakota) N.A., Appellant

v.

Julia A. Hanke, Appellee





FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 24670, HONORABLE JOHN L. PLACKE, JUDGE PRESIDING




C O N C U R R I N G   O P I N I O N


                        I concur in the judgment only.  See Tex. R. App. P. 47.5.
 
 
                                                                                                                                                                                                                                    Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:  April 14, 2006